
	
		I
		112th CONGRESS
		1st Session
		H. R. 1719
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mrs. McMorris Rodgers
			 (for herself, Mr. Hastings of
			 Washington, Mr.
			 McClintock, Mr. Pearce,
			 Mr. Jones,
			 Mr. Walden,
			 Mr. Herger,
			 Mr. Duncan of Tennessee,
			 Mrs. Lummis, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To better inform consumers regarding costs associated
		  with compliance for protecting endangered and threatened species under the
		  Endangered Species Act of 1973.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Species Compliance and
			 Transparency Act of 2011.
		2.Endangered
			 Species Act compliance estimation and reporting
			(a)Customer
			 informationTo better inform consumers regarding costs associated
			 with compliance for protecting endangered and threatened species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Administrator of
			 each of the Bonneville Power Administration, the Western Area Power
			 Administration, the Southwestern Power Administration, and the Southeastern
			 Power Administration shall include in monthly billings sent to each of the
			 firm’s power customers information estimating and reporting the costs of the
			 customer’s share of the direct and indirect costs incurred by the
			 administration related to compliance with the Endangered Species Act of 1973
			 and activities related to such Act.
			(b)Direct
			 costsDirect costs reported under subsection (a) shall include
			 Federal agency obligations related to costs of studies; capital, operation,
			 maintenance, and replacement costs; and staffing costs.
			(c)Indirect
			 costsIndirect costs reported under subsection (a) shall include
			 foregone generation and replacement power costs, including the net costs of any
			 transmission.
			(d)CoordinationThe
			 Director of the Bureau of Reclamation and the head of any other affected
			 Federal agency shall assist the Administrators with the identification of the
			 costs.
			3.Endangered
			 Species Act of 1973 compliance reportNo later than January 30 of each year, each
			 of the Administrators referred to in section 2(a), in coordination with the
			 Bureau of Reclamation and other affected Federal agencies, shall provide an
			 annual report to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 estimating direct and indirect costs associated with compliance with the
			 Endangered Species Act of 1973—
			(1)on a
			 project-by-project basis, for the Western Area Power Administration; and
			(2)on a systemwide
			 basis, for each of the other power marketing administrations.
			
